                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                             UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         MARIO JOSEPH BARDO,                             Case No. 19-00759 BLF (PR)
                                  11
                                                       Petitioner,                       ORDER DENYING MOTION TO
                                  12                                                     COMPEL AND FOR SANCTIONS;
Northern District of California




                                                 v.
 United States District Court




                                                                                         GRANTING MOTION FOR
                                  13                                                     EXTENSION OF TIME TO FILE
                                                                                         OPPOSITION; REQUESTING
                                  14     KEN CLARK, Warden,                              FORMER COUNSEL TO RESPOND
                                  15
                                                      Respondent.
                                  16                                                     (Docket Nos. 28, 31)

                                  17

                                  18          Petitioner, a California state prisoner, filed a petition for a writ of habeas corpus

                                  19   under 28 U.S.C. § 2254 with the assistance of counsel. On October 28, 2019, the Court

                                  20   granted Petitioner’s motion to dismiss counsel of record and reopened the matter to permit

                                  21   Petitioner an opportunity to file an opposition to Respondent’s motion to dismiss the

                                  22   petition for failure to exhaust state court remedies. Dkt. Nos. 20, 23.

                                  23          When Petitioner filed a response stating that he had not received any files from his

                                  24   former counsel, the Court granted his request to have counsel provide him with all records

                                  25   relevant to this case in an order filed December 4, 2019. Dkt. No. 25. Counsel was

                                  26   requested to file notice with the Court within twenty-eight days of the order that he had

                                  27   provided Petitioner with all the relevant papers in this matter. Id. Petitioner was granted

                                  28   an extension of time to file an opposition, such that his brief was due no later than January
                                   1   29, 2020. Id.
                                   2            On January 27, 2020, Petitioner filed a motion for an extension of time to file
                                   3   opposition, asserting that counsel had not filed notice with the Court as directed and that he
                                   4   still had not received any documents to proceed with this case. Dkt. No. 26. On January
                                   5   31, 2020, former counsel filed notice that he mailed the entire file in this matter in
                                   6   November 2019, to Petitioner at Corcoran State Prison (“CSP”) where he believed
                                   7   Petitioner was confined. Dkt. No. 27. Although it appeared to the Court that Petitioner
                                   8   should have received the court files well before the deadline, Petitioner was granted
                                   9   another extension of time on February 5, 2020, giving him an additional twenty-eight days
                                  10   from the order to file an opposition. Dkt. No. 28.
                                  11            On March 18, 2020, Petitioner filed a motion to compel and for sanctions against
                                  12   former counsel, stating that he has long since been transferred to the California Substance
Northern District of California
 United States District Court




                                  13   Abuse Treatment Facility and therefore never received the documents that were sent to
                                  14   CSP. Dkt. No. 29. On March 20, 2020, Petitioner also filed a motion for an extension of
                                  15   time to file opposition, asserting that counsel has still not complied with the Court’s order
                                  16   to provide all relevant papers in this matter. Dkt. No. 31.
                                  17            Because former counsel is not a party to this action, the Court has no jurisdiction to
                                  18   compel or impose sanctions on him. Accordingly, the motion to compel is DENIED.
                                  19   However, in the interest of justice, the Court shall order the Clerk to forward a copy of this
                                  20   order to former counsel,1 and request counsel to send Petitioner another copy of the
                                  21   relevant record to Petitioner’s current place of confinement and file notice with the Court
                                  22   of his response.
                                  23            Good cause appearing, Petitioner’s motion for an extension of time is GRANTED.
                                  24   Petitioner’s opposition shall be filed no later than twenty-eight (28) days from the filing
                                  25

                                  26   1
                                           Counsel’s law office is indicated on his notice to the Court under Docket No. 27.
                                  27

                                  28                                                   2
                                   1   date of this order.
                                   2             This order terminates Docket Nos. 28 and 31.
                                   3             IT IS SO ORDERED.
                                   4   Dated: _March 30, 2020_                                         ________________________
                                                                                                       BETH LABSON FREEMAN
                                   5
                                                                                                       United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26   Order Granting Mot. for EOT to file Opp.; Deny Other Mot.
                                       P:\PRO-SE\BLF\HC.19\00759Bardo_eot3-opp.docx
                                  27

                                  28                                                               3
